                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

SHERYL L. TOWNSON,                     )                CONSOLIDATED CASES
                                       )
                      Plaintiff,       )
                                       )
v.                                     )                Case No. 18-2151-JWL
                                       )
KAHN T. HUYNH,                         )
                                       )
                      Defendant.       )
______________________________________ )
                                       )
SHERYL L. TOWNSON,                     )
                                       )
                      Plaintiff,       )
                                       )
v.                                     )                Case No. 18-2645-JWL
                                       )
KHAHN T. HUYNH,                        )
                                       )
                      Defendant.       )
______________________________________ )


                                               ORDER

         On January 4, 2019, the defendant in these two actions, Kahn T. Huynh,1 filed, in

each action, a motion to consolidate the actions for all purposes, including for discovery




         1
          Defendant’s first name is spelled differently in the caption of the two cases.
Plaintiff should take steps to correct whichever spelling is erroneous.
                                                 1
O:\ORDERS\18-2151-JWL-24 18-2645-JAR-10.docx
and trial. The plaintiff in the actions, Sheryl L. Townson, has informed the court she does

not oppose the motions.

         Under Fed. R. Civ. P. 42(a), a court may consolidate or join for trial or hearing “any

or all the matters at issue in the actions” if the actions involve a “common question of law

or fact.” The decision whether to consolidate such actions is left to the sound discretion of

the trial court.2 In exercising its discretion, the court should take into consideration whether

judicial efficiency is best served by consolidation.3

         Case Nos. 18-2151 and 18-2645 clearly involve common questions of law and fact.

The cases arise from the same nucleus of facts, namely, medical care provided to Shawn

Erik Townson. Both assert claims of medical negligence. Counsel for the parties are the

same in both actions. Judicial efficiency would be best served by consolidation of these

cases for all purposes.

         IT IS THEREFORE ORDERED that the motions to consolidate are granted. Case

No. 18-2645 shall be consolidated for all purposes with Case No. 18-2151. The Clerk is

directed to reassign Case No. 18-2645 to John W. Lungstrum, U.S. District Judge, and

Gwynne E. Birzer, U.S. Magistrate Judge. Case No. 18-2151 shall be designated as the




         2
         Ryan Transp. Servs., Inc. v. Fleet Logistics, L.L.C., No. Civ. A. 04-2445-CM,
2005 WL 2293598, at *3 (D. Kan. Sept. 19, 2005) (citing Shump v. Balka, 574 F.2d 1341,
1344 (10th Cir. 1978)).
         3
             C.T. v. Liberal Sch. Dist., 562 F. Supp. 2d 1324, 1346 (D. Kan. 2008).
                                                2
O:\ORDERS\18-2151-JWL-24 18-2645-JAR-10.docx
lead case. All future pleadings shall bear the consolidated caption on this order and shall

be filed in only the lead case.

         Dated January 7, 2019, at Kansas City, Kansas.

                                                    s/ James P. O=Hara
                                                   James P. O=Hara
                                                   U.S. Magistrate Judge




                                               3
O:\ORDERS\18-2151-JWL-24 18-2645-JAR-10.docx
